11/02/2021


                                          DA 20-0246
                                                                                        Case Number: DA 20-0246

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 286N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

NATHAN EDWARD ANDERSON,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Seventeenth Judicial District,
                       In and For the County of Valley, Cause No. DC 2018-38
                       Honorable Olivia Rieger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Russ Hart, Netzer Law Office, PC, Billings, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                       General, Helena, Montana

                       Dylan Jensen, Valley County Attorney, Glasgow, Montana



                                                   Submitted on Briefs: May 12, 2021

                                                              Decided: November 2, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. The case title, cause number, and disposition shall be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2    Nathan Edward Anderson appeals his 100-year sentence, with 60 years suspended,

to the Montana State Prison (MSP) imposed under his April 2020 judgment of conviction

for incest, a felony in violation of § 45-5-507, MCA, in the Montana Seventeenth Judicial

District Court, Valley County. Anderson asserts that the District Court erroneously

determined that neither of the exceptions specified by § 46-18-222(2)-(3), MCA, applied

to the restrictions on deferred imposition of sentences, suspended sentences, and parole

eligibility specified by § 45-5-507(5)(a)(i), MCA. We affirm.

¶3    Between January 2016 and November 2018, Anderson, then in his early 30’s,

regularly subjected his stepdaughter to sexual contact between the ages of six and nine

years old. In the evenings, Anderson would often go down to his stepdaughter’s basement

bedroom in the family home in Glasgow, Montana, where he would lay down in bed with

her, often while she slept, and massage her genitals and buttocks atop and beneath her

clothing. Over time, the contact escalated to Anderson frequently performing oral sex upon

her genitals. Afterward, he would often masturbate in the downstairs bathroom before

returning upstairs to the company of his wife (Mother). On December 10, 2018, the young

girl reported to Mother that Anderson had “put his mouth between her legs.” Mother

                                            2
immediately confronted Anderson, who admitted that the sexual interactions had been

ongoing for a couple years. On December 14, 2018, Mother reported the alleged sexual

abuse to Glasgow police and the stepdaughter confirmed the abuse in a forensic interview

with a specialist. When questioned by police, Anderson confessed in writing to sexually

abusing his stepdaughter as alleged.

¶4     On December 27, 2018, the State charged Anderson with separate counts of incest

and felony sexual assault in violation of § 45-5-502, MCA. After pleading not guilty and

later undergoing separate defense-commissioned psychological and psychosexual

evaluations, Anderson entered into a plea agreement with the State under which he later

pled guilty to incest in return for dismissal of the sexual assault charge and a particular

sentencing recommendation from the State. Pursuant to § 45-5-507(5)(a)(i), MCA (2017),

incest carried a mandatory 100-year term of commitment to the MSP, with no eligibility

for deferred imposition of sentence, suspended sentence, or parole for the first 10 years

except as otherwise provided under § 46-18-222(1)-(5), MCA. The plea agreement called

for the State to recommend a 100-year MSP sentence, with 60 years suspended, with the

defense free to recommend a lesser sentence.

¶5     The Department of Corrections presentence investigation report required by

§§ 46-18-111 and -112, MCA, and a subsequent addendum included, inter alia, the reports

of the defense-commissioned psychological and psychosexual evaluations respectively

conducted by Dr. Bruce Chessen, Ph.D., and Michael Sullivan, LCSW, as well as the report

of a State-commissioned psychological evaluation conducted by Dr. Dee Woolston, Ph.D.

                                            3
In addition to the charged and admitted sexual misconduct at issue, an addendum to the

psychosexual evaluation referenced additional admitted incidents of sexual misconduct

committed by Anderson against other female relatives that came to light during his parallel-

pending marital dissolution proceeding. Based on Anderson’s admissions to the charged

and subsequently discovered incidents of sexual misconduct against female relatives, the

psychosexual evaluator ultimately recommended that the court designate Anderson as a

Level 2 sex offender, moderate risk to re-offend.1

¶6     On the basis of the harm and related sexual impulses caused by the multiple

incidents of sexual abuse committed against him at an early age by various family

members, and opinions stated in the respective psychological evaluation reports of

Drs. Chessen and Woolston, Anderson asserted in a pre-sentencing memorandum that § 46-

18-222(3), MCA (“unusual and substantial duress” exception), applied in this case to the

mandatory sentence, and related restrictions, for incest.          Anderson’s sentencing

memorandum included, inter alia, an attached sealed “Report to the Court” filed in the

1991 proceeding to terminate the parental rights of his biological parents following his

1989 removal due to sexual abuse at age four, and which ultimately resulted in his

permanent placement with an adoptive family at age seven. The 1991 report, considered

by all three of his psychological and psychosexual evaluators in 2019, detailed the various

incidents and circumstances of the prior sexual abuse and neglect to which Anderson was


1
  See §§ 46-18-111(1)(b) and 46-23-509(2)-(3), MCA (required psychosexual evaluation and
risk-tier designation of sex offenders).

                                             4
subjected as a young child. At sentencing, on direct examination by defense counsel,

Dr. Chessen opined that Anderson engaged in the charged sexual misconduct as a

“compulsion” caused by his early childhood sexualization and resulting “urge” and

“impulse” for sexual contact. Chessen acknowledged on cross-examination, however, that

his opinion was “psychologically . . . rather than legally based.” Though he testified that

Anderson’s resulting sexual urges and impulses constituted “a form of duress,”

Dr. Chessen nonetheless acknowledged that, despite Anderson’s “confused emotions,” his

thinking was “clear and coherent” with no indication of incompetency, irrational thought,

or psychosis, and that his “mental capacity,” cognitive abilities, and understanding of right

and wrong were not diminished at the time of the charged offense.

¶7     Dr. Woolston similarly characterized Anderson’s sexually deviant behavior as a

“compulsion,” but stopped short of asserting that he “could not stop it.” Woolston testified

that the primary cause of Anderson’s “stress” was his sexually deviant behavior itself, i.e.,

his anxiety and fear of the consequences of “getting caught.” After the court apprised him

of the statutory definition of “compulsion,” Woolston explained that he referred to

“compulsion” only in the “medical sense”—as in harmful addictive behaviors that are

difficult to stop—and thus denied that Anderson was under any “kind of external pressure.”

Contrary to Dr. Chessen’s opinion, when asked by defense counsel on redirect whether he

thought Anderson was under an “unusual amount of duress” at the time of the charged

offense, Dr. Woolston answered, “I would say no.”




                                             5
¶8     Based on his sentencing memorandum, and the supplemental testimony of

Drs. Chessen and Woolston, Anderson asserted that the exception of § 46-18-222(3),

MCA, applied, and thus recommended that the court sentence him to the 100-year

mandatory sentence for incest with the entire term suspended. The District Court found,

however, that the exception did not apply and instead sentenced Anderson to a 100-year

term of commitment to MSP, with 60 years suspended, and no parole eligibility for 10

years. Anderson timely appeals.

¶9     Sentencing courts may deviate from mandatory sentences, certain “restrictions on

deferred imposition and suspended execution of sentences,” and certain “restrictions on

parole eligibility” upon application of various statutory exceptions. Section 46-18-222,

MCA. As pertinent here, a sentencing court may deviate from the restrictions on the

deferred imposition of sentences, suspended sentences, and parole eligibility specified by

§ 45-5-507(5)(a)(i), MCA, upon a finding that, at the time of commission of the offense,

the offender “was acting under unusual and substantial duress,” even if not sufficient to

“constitute a defense” to the charge. Sections 45-5-507(5)(a)(i) and 46-18-222(3), MCA.

The defendant has the burden of timely raising and demonstrating the applicability of a

§ 46-18-222 exception by a “preponderance of the information, including information

submitted during the trial, during the sentencing hearing, and in so much of the presentence

report as the court relies on.” See § 46-18-223(1) and (3), MCA. We review lower court

interpretations and applications of §§ 46-18-222 and -223(1), MCA, de novo for

correctness. State v. Hamilton, 2018 MT 253, ¶ 15, 393 Mont. 102, 428 P.3d 849; State v.

                                             6
Webb, 2005 MT 5, ¶ 8, 325 Mont. 317, 106 P.3d 521. We review lower court findings

under § 46-18-223(3), MCA, regarding the factual bases for the § 46-18-222 exceptions

only for clear error. Hamilton, ¶ 15. See also State v. Sprinkle, 2000 MT 188, ¶ 11, 300

Mont. 405, 4 P.3d 1204 (noting that § 46-18-223, MCA, requires sufficient findings of fact

regarding the pertinent factual bases for the § 46-18-222 exceptions).

¶10    Here, at sentencing, the District Court noted that § 46-18-222(3), MCA, requires

proof of unusual duress and found that, based on his “own words,” Anderson “knew what

[he was] doing, . . . knew it was wrong,” didn’t “know why [he] did it,” and didn’t

“remember a lot of the abuse that [he] underwent.”2 The record further reflects that the

testimony of Drs. Woolston and Chessen was not in accord as to whether and to what

extent, if any, Anderson was in fact acting under extraordinary duress at the time of

commission of the subject offense as a result of his history as a victim of sexual abuse.

Indeed, Dr. Woolston testified unequivocally to the contrary.              Even Dr. Chessen’s

testimony, the most supportive of Anderson’s assertion, was less than unequivocal.

¶11    The record manifests that, as required by § 46-18-223, MCA, the court duly

considered all record information pertinent to the asserted unusual duress exception. The

court’s subsequent written judgment further set forth the “reasons for its decision,”


2
  Anderson’s sentencing memorandum and hearing assertions of an applicable mandatory sentence
exception under § 46-18-222, MCA, exclusively focused on the § 46-18-222(3) exception without
reference to the § 46-18-222(2) exception for “significantly impaired” mental capacity or any other
-222 exception. The District Court nonetheless sua sponte found that neither the asserted -222(3)
unusual duress exception, nor any of the -222 exceptions, applied here. We will thus not address
Anderson’s after-the-fact assertion, raised for the first time on appeal, that the § 46-18-222(2)
“significantly impaired” mental capacity exception also or alternatively applied here.

                                                7
including “identification of the facts relied upon,” as further required by § 46-18-223(3),

MCA. Most significantly, the court’s oral and written factual findings and reasoning were

supported by substantial record information, which our review of the record indicates that

the court neither misapprehended, nor was otherwise mistaken. We hold that the District

Court did not erroneously determine that the asserted unusual duress exception under

§ 46-18-222(3), MCA, did not apply to the restrictions on deferred imposition of sentences,

suspended sentences, and parole eligibility specified by § 45-5-507(5)(a)(i), MCA.

¶12    Pursuant to Section I, Paragraph 3(c) of our Internal Operating Rules, we decide this

case by memorandum opinion. Affirmed.


                                                 /S/ DIRK M. SANDEFUR


We concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                             8